ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_04_FR.txt.                                                                           495




         OPINION DISSIDENTE DE M. LE JUGE OWADA

[Traduction]

   La portée juridique des arrêts de 2004 et de 2007 — L’applicabilité en
l’espèce du principe dit principe Mavrommatis — La jurisprudence de la Cour
consacrée à celui-ci en tant que principe relatif au consentement à la compé-
tence — Le principe Mavrommatis n’est pas extensible à tout « défaut procé-
dural » entachant une instance portée devant la Cour — La capacité d’ester
devant la Cour, une question à trancher au moment du dépôt de l’acte introduc-
tif d’instance — Le défaut de pertinence de la distinction entre demandeur et
défendeur aux fins de l’accès à la Cour.

   1. J’ai voté en l’espèce contre la partie du dispositif de l’arrêt dans
laquelle la Cour rejette la première exception préliminaire présentée par la
République de Serbie dans la mesure où celle-ci porte sur la capacité de
cet Etat de participer à l’instance introduite par la requête de la Républi-
que de Croatie et où la Cour conclut à sa compétence pour en connaître
(arrêt, par. 146, points 1) et 3)). Pour les raisons exposées dans la suite de
la présente opinion, j’estime que la Cour n’a pas compétence pour connaî-
tre de la présente affaire dont la République de Croatie l’a saisie puisque
le défendeur, la République de Serbie, n’avait pas qualité pour ester en
l’espèce à l’époque où le demandeur, la République de Croatie, déposa à
son encontre une requête introductive d’instance devant la Cour.

                I. LA PORTÉE JURIDIQUE DES ARRÊTS DE 2004
                                ET DE 2007

   2. Dans les arrêts qu’elle a rendus en 2004 dans les affaires relatives à
la Licéité de l’emploi de la force (dénommées ci-après les affaires de
l’« OTAN » ; C.I.J. Recueil 2004 (I, II, III), p. 279-1450), la Cour a
conclu qu’« elle n’a[vait] pas compétence pour connaître des demandes
formulées par la Serbie-et-Monténégro dans sa requête déposée le 29 avril
1999 » (ibid., p. 328, par. 129). Cette conclusion était fondée sur celle à
laquelle elle était parvenue au sujet des paragraphes 1 et 2 de l’article 35
de son Statut.
   S’agissant du paragraphe 1 de l’article 35, tout d’abord, la Cour a
déclaré que
    « au moment où il a[vait] déposé sa requête pour introduire la pré-
    sente instance devant [elle], le 29 avril 1999, le demandeur en l’espèce,
    la Serbie-et-Monténégro, n’était pas membre de l’Organisation des
    Nations Unies ni, dès lors, en cette qualité, partie au Statut de la
    Cour internationale de Justice » (ibid., p. 314-315, par. 91).


                                                                           87

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              496

La Cour en avait conclu qu’« [elle] n’était pas ouverte à la Serbie-et-
Monténégro sur la base du paragraphe 1 de l’article 35 du Statut »
(Licéité de l’emploi de la force, C.I.J. Recueil 2004 (I), p. 315, par. 91).
   Ensuite, en ce qui concerne le paragraphe 2 de l’article 35, la Cour a
également conclu que « la référence faite au paragraphe 2 de l’article 35
du Statut aux « dispositions particulières des traités en vigueur » ne s’appli-
qu[ait] qu’aux traités en vigueur à la date de l’entrée en vigueur du Statut
et non aux traités conclus depuis cette date » (ibid., p. 324, par. 113), et
donc que « le paragraphe 2 de l’article 35 ne ... donn[ait] pas [au deman-
deur] accès à [la Cour] sur la base de l’article IX de cette convention [sur
le génocide] » (ibid., p. 324, par. 114).
   3. Dans son arrêt de 2007 en l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro), dans laquelle se posait à nouveau
la question de la capacité de la Serbie-et-Monténégro d’être partie à l’ins-
tance en application du paragraphe 1 de l’article 35 du Statut, cette fois-ci
en tant que défendeur, la Cour a
     « jug[é] ... nécessaire de souligner que la question de savoir si un Etat
     a qualité pour se présenter devant elle conformément aux disposi-
     tions du Statut — que l’on y voie une question de capacité à être
     partie à la procédure ou un aspect de la compétence ratione perso-
     nae — passe avant celle de la compétence ratione materiae, c’est-à-
     dire avant celle de savoir si cet Etat a consenti à ce que la Cour règle
     le différend particulier porté devant elle. C’est, par ailleurs, une
     question que la Cour elle-même est tenue, si besoin est, de soulever
     et d’examiner d’office, le cas échéant après notification aux parties. Il
     en résulte que si la Cour estime, dans une affaire particulière, que les
     conditions relatives à la capacité des parties à se présenter devant elle
     ne sont pas remplies, alors que les conditions de sa compétence
     ratione materiae le sont, elle doit, quand bien même cette question
     n’aurait pas été soulevée par les parties, constater que les premières
     conditions font défaut et en déduire qu’elle ne saurait, pour cette rai-
     son, avoir compétence pour statuer sur le fond du différend. » (C.I.J.
     Recueil 2007 (I), p. 94, par. 122.)
  Ayant exposé en ces termes le principe fondamental relatif au caractère
essentiel de la capacité pour les parties d’ester devant elle en application
du paragraphe 1 de l’article 35 de son Statut, la Cour est néanmoins par-
venue dans cette affaire-là à la conclusion suivante :
        « La Cour a déclaré [dans son arrêt de 1996 consacré aux excep-
     tions préliminaires dans cette même affaire] que « la Yougoslavie
     était liée par les dispositions de la convention [sur le génocide] à la
     date du dépôt de la requête en la présente affaire » (Application de
     la convention pour la prévention et la répression du crime de géno-
     cide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1996 (II), p. 610, par. 17) et a conclu qu’« elle

                                                                            88

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)                497

     a[vait] compétence, sur la base de l’article IX de la convention pour
     la prévention et la répression du crime de génocide, pour statuer sur
     le différend » (ibid., p. 623, par. 47, point 2), al. a))... [C]ette conclu-
     sion doit nécessairement s’interpréter comme signifiant en toute lo-
     gique que la Cour estimait à l’époque que le défendeur avait qualité
     pour participer à des affaires portées devant elle. Sur cette base, la
     Cour a alors formulé une conclusion sur sa compétence, avec l’auto-
     rité de la chose jugée. » (Application de la convention pour la préven-
     tion et la répression du crime de génocide (Bosnie-Herzégovine
     c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 98-99,
     par. 132.)

  Quant à la différence entre cette affaire et celles de l’OTAN, voici ce
que la Cour eut à déclarer :
        « Que la RFY avait la capacité de se présenter devant [elle] en
     vertu du Statut constitue un élément du raisonnement suivi dans
     l’arrêt de 1996, qui peut — et même doit — en toute logique être
     sous-entendu dans celui-ci. Pour les raisons déjà indiquées, cet élé-
     ment ne saurait à tout moment être remis en question et réexaminé.
     En ce qui concerne les extraits des arrêts de 2004 sur lesquels
     s’appuie le défendeur, il faut tenir compte du fait que la Cour ne se
     préoccupait pas alors de la portée de l’autorité de la chose jugée à
     attacher à l’arrêt de 1996 puisque, de toute façon, une telle autorité
     ne pouvait s’étendre aux affaires dont elle avait alors à connaître,
     lesquelles opposaient des parties différentes. En 2004, il convenait
     seulement pour la Cour de rechercher s’il existait, dans une autre
     affaire, une conclusion expresse susceptible de l’éclairer. L’existence
     d’une telle conclusion expresse n’ayant pas été démontrée, la Cour
     n’était pas tenue en 2004, comme elle l’est en l’espèce, de poursuivre
     l’examen de ce que pouvaient être les fondements informulés d’un
     arrêt rendu dans une autre affaire, entre d’autres parties. » (Ibid.,
     p. 99-100, par. 135.)
   4. Il est clair que, dans la présente affaire entre la Croatie et la Serbie,
il n’existe aucune « conclusion expresse » ainsi revêtue de l’autorité de la
chose jugée, comme celle qui a conduit la Cour en 2007 à s’affirmer com-
pétente pour connaître de l’affaire. Quel qu’ait pu être le raisonnement
précis de la Cour en 1996, lorsqu’elle se déclara « compéten[t]e, sur la
base de l’article IX de la convention pour la prévention et la répression
du crime de génocide, pour statuer sur le différend » (Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 623, par. 47, point 2), al. a)), cette décision sur la
compétence avait manifestement force de chose jugée pour l’arrêt de
2007. Voilà pourquoi je m’étais accordé avec la majorité à considérer
dans l’arrêt de 2007 que, en tant que cour de justice tenue de se confor-

                                                                              89

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              498

mer strictement aux conditions procédurales prescrites par son Statut et
par son Règlement, la Cour devait être réputée en droit, tout au moins par
implication, avoir conclu qu’il était satisfait aux exigences respectives des
articles 34 et 35, y compris du point de vue du locus standi des parties.
   Au beau milieu de la « situation ... indéterminée » qui régnait en 1996
(voir Licéité de l’emploi de la force (Serbie-et-Monténégro c. Belgique),
exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 310,
par. 79 ; Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro),
arrêt, C.I.J. Recueil 2007 (I), p. 98, par. 131) au sujet du statut juri-
dique exact de la République fédérale de Yougoslavie (dénommée
ci-après la « RFY ») envers l’Organisation des Nations Unies, une situa-
tion qui fut ensuite analysée plus amplement dans l’arrêt de 2004, il se
peut fort bien que, à l’époque de son arrêt de 1996, la Cour se soit gar-
dée de pousser plus avant l’analyse du statut juridique du défendeur et
que, dans le cadre de cette affaire, elle se soit satisfaite du fait qu’aucune
des Parties ne contestait la capacité du défendeur d’ester devant elle.
En tout état de cause, l’essentiel est que cette question du locus standi
du défendeur doit donc, pour autant qu’il s’agisse de cette affaire-là,
être considérée en droit comme définitivement réglée, revêtant l’auto-
rité de la chose jugée.
   5. Il importe toutefois de noter que, comme l’indique le présent arrêt en
des termes dénués d’ambiguïté, la conclusion ainsi formulée sur ce point
dans l’arrêt de 2007 n’a pas force de chose jugée en l’espèce, pas plus que
ce qui est dit à cet égard dans l’arrêt de 2004, naturellement. Mais ce qui
est fondamental, c’est que la situation juridique indéterminée qui avait été
celle de l’arrêt de 1996 était devenue plus claire lors de l’arrêt de 2004
grâce aux événements intervenus depuis novembre 2000, quand la RFY
fut admise à l’Organisation des Nations Unies en tant que nouveau Mem-
bre conformément aux procédures régissant l’admission d’Etats en cette
qualité. Dans son arrêt de 2004, où elle n’était pas liée par ce qu’elle avait
décidé en 1996 avec l’autorité de la chose jugée, la Cour a examiné cette
situation juridique qui était désormais claire et est parvenue à la seule
conclusion possible du point de vue logique, que j’ai citée au paragraphe 2
de la présente opinion. Cette conclusion, à savoir que la Serbie n’avait pas
accès à la Cour, peut être considérée comme une « conclusion expresse »
au sens du paragraphe 135 de l’arrêt de 2007 qui est cité au paragraphe 3
ci-dessus. Suivant le raisonnement tenu par la Cour dans ce paragraphe,
lorsqu’une conclusion expresse pertinente a effectivement été formulée
dans une autre affaire entre d’autres parties, la Cour doit se livrer à
« l’examen de ce que pouvaient être les fondements informulés d[e l’]arrêt
rendu » (ibid., p. 100, par. 135). Aussi la Cour devait-elle s’interroger dans
la présente affaire sur les fondements informulés qui ont donné lieu à la
conclusion expresse énoncée dans les affaires de l’OTAN, même si cette
dernière n’avait pas force de chose jugée dans la présente affaire. Autre-
ment dit, si elle n’avait pas à tenir compte en 2004 de l’arrêt rendu en 1996
dans une affaire opposant d’autres parties puisque ce dernier ne renfer-

                                                                           90

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              499

mait aucune « conclusion expresse » au sujet de l’accès (la conclusion sur
l’accès ne découle qu’implicitement de celle sur la compétence), la Cour
devait en revanche examiner en l’espèce les fondations de la conclusion de
2004 relative à l’accès en raison de son caractère exprès.
   6. C’est dans ce cadre complexe, avec autant d’éléments à prendre en
considération au sujet du statut juridique de la RFY (aujourd’hui la Ser-
bie en l’instance) à l’égard de l’Organisation des Nations Unies et donc
d’elle-même, que la Cour devait examiner la question du locus standi du
défendeur dans la présente instance, introduite en 1999. Soulignons que
sa conclusion de 2004 portait exactement sur la même question que dans
le cadre de l’instance introduite en 1999, à savoir celle du locus standi de
la RFY, à ceci près que cette dernière estait alors en qualité de deman-
deur. Si l’on s’en tient au raisonnement qui sous-tend cette conclusion, en
l’absence de raisons particulières de s’en écarter, la Cour devait conclure
en l’espèce que la RFY n’avait pas le locus standi voulu pour ester devant
elle, sauf à être déjà liée par une décision contraire revêtant l’autorité de
la chose jugée qu’elle aurait formulée dans un arrêt antérieur en l’affaire,
comme dans le cas de l’arrêt de 2007. Nulle conclusion n’a ainsi force de
chose jugée dans la présente affaire. Voilà la différence cruciale entre
l’arrêt de 2007 en l’affaire Bosnie-Herzégovine c. Serbie-et-Monténégro et
celle qui nous occupe ici, Croatie c. Serbie.
   7. Suivant ce raisonnement, toutefois, la Cour devait répondre à deux
questions supplémentaires avant d’aboutir à sa conclusion finale. La pre-
mière est celle de savoir si l’admission de la RFY à l’Organisation des
Nations Unies à un stade ultérieur, en novembre 2000 — qui, à compter
de cette date, fit d’elle ipso facto un Etat partie au Statut de la Cour en
vertu du paragraphe 1 de l’article 93 de la Charte des Nations Unies —,
a modifié le statut juridique de cet Etat en l’espèce, en ce qui concerne son
locus standi, dans le cadre du paragraphe 1 de l’article 35 du Statut. La
seconde question est celle de savoir si le fait que la RFY/Serbie este en
qualité de défendeur en l’espèce, alors qu’elle était le demandeur dans les
affaires de l’OTAN jugées en 2004, doit faire du point de vue juridique
une différence justifiant qu’une distinction soit faite entre la présente ins-
tance et les affaires de l’OTAN.


             II. L’APPLICABILITÉ DU PRINCIPE MAVROMMATIS

   8. Sur le premier point, la Cour estime dans le présent arrêt que cette
admission ultérieure de la RFY à l’Organisation des Nations Unies cons-
titue effectivement un facteur juridiquement pertinent à prendre en consi-
dération, ce dont elle conclut que, selon le principe énoncé par la Cour
permanente de Justice internationale en l’affaire des Concessions Mavrom-
matis en Palestine (arrêt n° 2, 1924, C.P.J.I. série A n° 2) (dénommée
ci-après l’affaire « Mavrommatis »), la condition posée au paragraphe 1
de l’article 35 au sujet de la capacité du défendeur d’ester devant elle doit
désormais être considérée comme remplie.

                                                                           91

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              500

  Dans la présente affaire, l’argument du demandeur repose en substance
sur l’idée que
    « [l]e principe Mavrommatis est le principe selon lequel ces quatre
    éléments de fond [premièrement : saisine ; deuxièmement : existence
    d’un fondement juridique à la demande ; troisièmement : consente-
    ment à la juridiction ; quatrièmement : accès à la Cour] doivent être
    réunis à un moment donné, l’ordre dans lequel cela se produit étant
    une pure question de forme et n’ayant aucune incidence sur la com-
    pétence de la Cour » (CR 2008/11, p. 34, par. 8).
A cela, la Serbie répond que « la conclusion avancée par le demandeur est
fondée sur l’hypothèse que la Cour a été valablement saisie [mais c]ette
hypothèse n’existe tout simplement pas dans la présente instance » (CR
2008/12, p. 19, par. 34). Plus fondamentalement, toutefois, elle soutient
que les défauts procéduraux ne peuvent pas tous être, à la lumière d’évé-
nements ultérieurs, considérés comme sans conséquence. Le défendeur
affirme, ainsi qu’exposé de manière synthétique dans le présent arrêt, que
    « cette jurisprudence [issue de l’affaire Mavrommatis] ne serait pas
    applicable dans le cas où la condition qui fait défaut est relative à la
    capacité d’une partie à participer à une procédure devant la Cour,
    conformément aux articles 34 et 35 du Statut, c’est-à-dire à une
    « question fondamentale » qui, comme l’a dit la Cour en 2004, doit
    être examinée avant toute autre question de compétence » (arrêt,
    par. 84).
  Voici ce que la Cour répond dans le présent arrêt à cet argument du
défendeur :
       « Sans doute ... la question de l’accès se distingue-t-elle de celles
    relatives à l’examen de la compétence au sens étroit. Mais elle n’en
    est pas moins étroitement liée à la compétence, en ce sens que, si les
    conditions d’accès font défaut, tout comme lorsque ne sont pas rem-
    plies les conditions relatives à la compétence ratione materiae ou
    ratione temporis, il en découle toujours une seule et même consé-
    quence : la Cour n’a pas compétence pour connaître de l’affaire.
    C’est toujours dans le cadre d’une exception d’incompétence
    — comme c’est le cas en l’espèce — que seront présentés à la Cour
    les arguments relatifs à la capacité des parties de participer à la pro-
    cédure. » (Ibid., par. 87.)
   9. S’agissant de cet argument exprimé dans l’arrêt, deux points sont à
relever. Premièrement, l’arrêt mêle deux questions foncièrement diffé-
rentes, toutes deux liées à la fonction de la Cour concernant « l’exercice de
sa compétence ». L’une est celle de savoir si, en tant que cour de justice
investie d’un mandat spécifique pour exercer sa compétence afin de
connaître d’affaires, la Cour est compétente pour examiner l’affaire en
question dans le cadre du mandat qu’elle tient de son instrument consti-
tutif, c’est-à-dire de son Statut. Telle est l’essence de la question du locus

                                                                           92

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)               501

standi des parties. Cette question est distincte en droit et précède logique-
ment la seconde, qui est celle de savoir si, dans telle ou telle situation, les
parties ont donné à la Cour la base juridictionnelle nécessaire pour
connaître de l’affaire — une question de compétence à proprement parler
qui, à l’échelle internationale (par opposition à l’échelle interne), tient
principalement à la volonté des parties d’accorder pareille compétence à
la Cour dans une affaire donnée. Indépendante des parties, la première
question n’a rien à voir avec la seconde, relative à l’existence et à la por-
tée de la compétence, qui est fonction de leur volonté. Partant, la thèse du
demandeur tendant à assimiler en droit l’ensemble de ces différents
éléments constitutifs de la compétence de la Cour, « l’ordre dans lequel
[ils ont été réunis] étant une pure question de forme et n’ayant aucune
incidence sur la compétence de la Cour », ne tient pas (CR 2008/11,
p. 34, par. 8).
   10. Certes, dans l’affaire Mavrommatis, la Cour n’a peut-être pas éta-
bli cette distinction de manière suffisamment claire. Il convient cependant
de rappeler que, dans cette affaire-là, la Cour permanente se trouvait
manifestement dans une situation limitée à la seconde question. Ainsi,
dans la partie pertinente de l’arrêt Mavrommatis, indiqua-t-elle ce qui
suit :
     « il faut ... examiner ... si la validité de l’introduction d’instance peut
     être mise en doute parce qu’elle est antérieure à l’époque où le Pro-
     tocole XII est devenu applicable. Tel n’est pas le cas. Même si, avant
     cette époque, la juridiction de la Cour n’existait pas pour la raison
     que l’obligation internationale visée à l’article II n’était pas encore
     en vigueur, il aurait été toujours possible, pour la partie demande-
     resse, de présenter à nouveau sa requête, dans les mêmes termes,
     après l’entrée en vigueur du Traité de Lausanne ; et alors on n’aurait
     pu lui opposer le fait en question. Même si la base de l’introduction
     d’instance était défectueuse pour la raison mentionnée, ce ne serait
     pas une raison suffisante pour débouter le demandeur de sa requête.
     La Cour, exerçant une compétence internationale, n’est pas tenue
     d’attacher à des considérations de forme la même importance qu’elles
     pourraient avoir dans le droit interne. Dans ces conditions, même si
     l’introduction avait été prématurée, parce que le Traité de Lausanne
     n’était pas encore ratifié, ce fait aurait été couvert par le dépôt ulté-
     rieur des ratifications requises. » (Concessions Mavrommatis en Pales-
     tine, arrêt no 2, 1924, C.P.J.I. série A n° 2, p. 34.)

   11. Le dictum souvent cité de l’affaire Mavrommatis — à savoir que
« [l]a Cour, exerçant une compétence internationale, n’est pas tenue d’atta-
cher à des considérations de forme la même importance qu’elles pour-
raient avoir dans le droit interne » et que, dans ces conditions, « même si
l’introduction avait été prématurée, parce que le Traité de Lausanne
n’était pas encore ratifié, ce fait aurait été couvert par le dépôt ultérieur
des ratifications requises » — a presque acquis une existence propre,

                                                                             93

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              502

allant au-delà de son champ d’application limité, et passe trop fréquem-
ment pour un principe d’application généralisée. Une lecture attentive de
l’arrêt Mavrommatis et des documents y relatifs tend cependant à révéler
que cette déclaration a été formulée dans le contexte infiniment plus pré-
cis de cette affaire-là, qui portait sur la question bien circonscrite du lien
juridictionnel entre l’instrument en cause (le protocole XII du traité de
Lausanne) et la clause compromissoire invoquée par le demandeur pour
fonder la compétence (art. 26 du mandat).
   12. Le différend qui opposait le demandeur (la Grèce, en tant qu’Etat
de la nationalité de M. Mavrommatis, un concessionnaire en Palestine) et
le défendeur (le Royaume-Uni, puissance mandataire chargée d’adminis-
trer la Palestine par la Société des Nations) tenait à la mise en œuvre de
l’article 11 du mandat en question, imposant du même coup d’interpréter
certaines dispositions du protocole XII du traité de Lausanne régissant la
question des concessions accordées par l’Empire ottoman. Dans son
arrêt, la Cour exprima clairement sa position, à savoir que « [l]e Proto-
cole XII a[vait] été établi afin de fixer les conditions dans lesquelles cer-
taines concessions accordées par les autorités ottomanes avant la conclu-
sion du Protocole de[v]aient être reconnues et traitées par les Parties
contractantes », et constata que « le Protocole garanti[ssai]t les droits
reconnus par lui contre toute violation indépendamment du moment où
elle aurait lieu » (Concessions Mavrommatis en Palestine, arrêt no 2,
1924, C.P.J.I. série A n° 2, p. 34).
   13. Il est vrai que, au stade de la procédure écrite, le défendeur en
l’affaire s’était effectivement référé au protocole en pesant soigneusement
ses termes, comme ceci :
       « Techniquement parlant, le protocole relatif aux concessions [soit
    le protocole XII] ne saurait prendre effet en Palestine avant l’entrée
    en vigueur du traité de paix avec la Turquie, c’est-à-dire avant le pre-
    mier dépôt de ratifications de cet instrument.
       Le gouvernement de Sa Majesté britannique a tâché de se confor-
    mer strictement aux obligations contractées par lui dans le cadre de
    ce protocole, et il continuera de s’y efforcer, mais il déclare respec-
    tueusement que, tant que l’instrument n’aura pas pris effet en Pales-
    tine, il serait prématuré de la part d’une juridiction internationale
    d’examiner des griefs portant sur un manquement à ses dispositions
    ou sur le sens et l’effet de celles-ci. Le gouvernement de Sa Majesté
    réserve donc l’ensemble de ses droits quant à la mesure dans laquelle
    M. Mavrommatis et ses concessions peuvent bénéficier des disposi-
    tions de cet instrument. » (Actes et documents relatifs aux arrêts et
    aux avis consultatifs de la Cour, C.P.J.I. série C no 5-1, Concessions
    Mavrommatis en Palestine, Documents relatifs à l’arrêt n° 2, excep-
    tion préliminaire à la compétence de la Cour et contre-mémoire pré-
    liminaire déposé par le Gouvernement britannique, p. 446-447 ; les
    italiques sont de moi.)
Au stade de la procédure orale, toutefois, à l’audience publique tenue le

                                                                           94

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              503

15 juillet 1924 — soit toujours avant l’entrée en vigueur du protocole XII
en question —, le défendeur s’abstint de faire valoir une nouvelle fois que
le protocole n’était pas en vigueur lorsqu’il plaida contre la compétence
de la Cour. Il se borna à déclarer que « le protocole relatif aux conces-
sions [le protocole XII] n’indiqu[ait] nullement quelle juridiction [était]
censée régler les questions découlant de ses dispositions » (C.P.J.I. série C
n° 5-1, p. 77). En fait, l’agent du défendeur alla même jusqu’à dire :
     « [d]e mon point de vue, que la Cour partagera certainement, le dif-
     férend dont je vous parlais ce matin ne porte pas sur le mandat mais
     uniquement sur le protocole relatif aux concessions qui est joint au
     traité de Lausanne. Si une véritable divergence de vues était apparue
     à cet égard entre les Gouvernements grec et britannique, et si le pre-
     mier avait demandé au second : acceptez-vous de vous en remettre à
     l’arbitrage, acceptez-vous de soumettre à la Cour permanente de
     Justice internationale ce différend qui nous oppose au sujet du sens
     de l’engagement contractuel qui nous lie l’un et l’autre ? Le Gouver-
     nement britannique aurait répondu par l’affirmative. Les deux gou-
     vernements sont liés par le protocole, et tous deux ont adhéré à la
     disposition qui figure à l’article 13 du Pacte de la Société des
     Nations. » (Ibid., p. 42.)

Cela montre non seulement que le défendeur n’avait pas insisté sur la
question de savoir si la requête revêtait un caractère prématuré puisque le
protocole n’était pas encore ratifié, mais qu’il ne l’avait pas non plus
jugée pertinente pour fonder son exception préliminaire dans le cadre de
son argumentation.
   14. Il n’est guère aisé de saisir pourquoi, dans son arrêt Mavrommatis,
la Cour formula dans ce contexte-là son fameux dictum qui était pourtant
dénué de pertinence en l’affaire. Ce qui est clair, cependant, c’est que
l’affaire Mavrommatis ne constitue pas un précédent permettant d’affir-
mer, comme il est dit dans le présent arrêt, que « peu importe la condition
qui, à la date d’introduction de l’instance, faisait défaut, empêchant ainsi
la Cour, à ce moment-là, d’exercer sa compétence, dès lors qu’elle a été
remplie par la suite » (arrêt, par. 87). S’il peut certes être concédé que la
capacité des parties d’ester devant la Cour est, pour citer l’arrêt, « étroi-
tement liée à la compétence » (ibid.) en ce sens que, d’une manière géné-
rale, elle en est une condition préalable, d’où le lien entre les deux, cela ne
change toutefois rien au fait que, du point de vue juridique, il s’agit là
d’une question foncièrement distincte par nature de celle de la compé-
tence. La question de la compétence consiste à se demander si et à quel
stade le lien entre les parties, qui est basé sur le consentement exprimé,
prend effet. Celle de la capacité n’a en revanche rien à voir avec le lien
juridique entre les parties. Ainsi qu’il ressortira de l’analyse de la juris-
prudence exposée dans la section suivante, les affaires dans lesquelles
le précédent Mavrommatis a été invoqué avaient uniquement trait à la
question du consentement à la compétence, un domaine dans le cadre

                                                                            95

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)                          504

duquel il a été fait montre d’une certaine souplesse, ce à juste titre puisque,
au fond, le consentement est toujours à la source de la compétence
de la Cour sur la scène internationale. Aucune de ces affaires ne faisait
intervenir la question de la capacité ou de l’accès, une question fonda-
mentale de statut juridique qui est étrangère au consentement des
parties.


                           III. EXAMEN DES PRÉCÉDENTS

   15. Comme je l’ai déjà indiqué clairement, l’élément qui me semble le
plus fondamental dans ce principe Mavrommatis tient à son champ
d’application. Etant donné la raison d’être reconnue à ce principe — selon
lequel certains défauts procéduraux entachant le consentement des parties
à la compétence au moment du dépôt de la requête peuvent être corrigés
par des actes postérieurs à l’introduction de l’instance —, celui-ci ne peut
s’étendre à la question du locus standi des parties, une question qui est
juridiquement distincte du consentement à la compétence et qui la pré-
cède du point de vue logique. Il est utile à cet égard d’examiner l’ensemble
des instances qui s’inscrivent dans le sillage de l’affaire Mavrommatis
— celle-ci n’ayant en tout état de cause guère de lien avec le principe du
même nom, ainsi qu’exposé plus haut — dans le cadre desquelles ce prin-
cipe a été invoqué, soit eo nomine, soit implicitement, par l’une ou par
l’autre des parties. Je recense huit de ces instances passées en tout, dont
l’affaire Mavrommatis elle-même 1. Il convient de relever que, dans toutes
ces affaires, il s’agissait de savoir si certains événements ultérieurs pou-
vaient remédier au fait que, à la date du dépôt de la requête, le fondement
juridictionnel nécessaire à l’exercice de la compétence de la Cour était
incomplet.

   1) L’affaire relative à Certains intérêts allemands en Haute-Silésie
             polonaise (Allemagne c. Pologne), compétence
   16. Dans cette affaire, le défendeur opposa à la compétence de la Cour
une exception fondée sur la clause compromissoire figurant dans le traité
bilatéral qu’il avait conclu avec le demandeur — à l’article 23 de la

  1 Les sept autres sont : Certains intérêts allemands en Haute-Silésie polonaise (Alle-

magne c. Pologne), compétence, arrêt no 6, 1925, C.P.J.I. série A n° 6 ; Cameroun sep-
tentrional (Cameroun c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil
1963 ; Barcelona Traction, Light and Power Company, Limited (Belgique c. Espagne),
exceptions préliminaires, arrêt, C.I.J. Recueil 1964 ; Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et
recevabilité, arrêt, C.I.J. Recueil 1984 ; Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1996 (II) ; Projet Gabčíkovo-Nagymaros (Hongrie/
Slovaquie), arrêt, C.I.J. Recueil 1997 ; Activités armées sur le territoire du Congo (nou-
velle requête : 2002) (République démocratique du Congo c. Rwanda), compétence et
recevabilité, arrêt, C.I.J. Recueil 2006.

                                                                                          96

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              505

convention de Genève —, soutenant qu’il n’avait pas été satisfait à l’une
des conditions nécessaires pour que la Cour pût exercer sa compétence, à
savoir l’existence de « divergences d’opinions ... résultant de l’interpréta-
tion et de l’application des articles 6 à 22 » (Certains intérêts allemands en
Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I. série A
n° 6, p. 13). La Cour rejeta cet argument au motif qu’« une diver-
gence d’opinions se manifeste dès qu’un des gouvernements en cause
constate que l’attitude observée par l’autre est contraire à la manière
de voir du premier » (ibid., p. 14). Alors, et seulement alors, elle
ajouta :
       « Même si la nécessité d’une contestation formelle ressortait de
    l’article 23, cette condition pourrait être à tout moment remplie par
    un acte unilatéral de la Partie demanderesse. La Cour ne pourrait
    s’arrêter à un défaut de forme qu’il dépendrait de la seule Partie inté-
    ressée de faire disparaître. » (Ibid.)


               2) L’affaire du Cameroun septentrional
         (Cameroun c. Royaume-Uni), exceptions préliminaires

   17. Dans cette affaire, le défendeur souleva une exception préliminaire
à la compétence de la Cour sur la base, notamment, du paragraphe 2 de
l’article 32 du Règlement de l’époque, qui prévoyait que, lorsqu’une
affaire était portée devant la Cour par voie de requête, celle-ci devait non
seulement indiquer l’objet du différend, mais aussi contenir, autant que
possible, la mention de la disposition par laquelle le requérant prétendait
établir la compétence de la Cour, l’indication précise de l’objet de la
demande ainsi qu’un exposé des motifs par lesquels la demande était pré-
tendue justifiée.
   La Cour, non sans exprimer son adhésion avec le point de vue formulé
par la Cour permanente de Justice internationale dans l’affaire Mavrom-
matis — à savoir que, « exerçant une compétence internationale, [elle]
n’est pas tenue d’attacher à des considérations de forme la même impor-
tance qu’elles pourraient avoir dans le droit interne » —, fit tout de même
observer que « l’article 32, paragraphe 2, d[e son] Règlement ... impos[ait]
au demandeur de se conformer « autant que possible » à certaines pres-
criptions », ce dont elle conclut que :
    « la requête du demandeur [était] suffisamment conforme aux dis-
    positions de l’article 32, paragraphe 2, du Règlement et que
    l’exception préliminaire fondée sur leur inobservation [était] par
    suite sans fondement » (Cameroun septentrional (Cameroun c.
    Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963,
    p. 28).
   Ainsi la question de l’applicabilité du principe Mavrommatis à cette
affaire ne s’était-elle pas posée.

                                                                           97

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)               506

   3) L’affaire des Activités militaires et paramilitaires au Nicaragua
       et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
                       compétence et recevabilité
   18. Dans sa requête en l’affaire, le demandeur invoquait pour fonder
la compétence les déclarations par lesquelles les Parties avaient accepté la
juridiction obligatoire de la Cour mais, dans son mémoire, il fit égale-
ment valoir à titre complémentaire le traité d’amitié, de commerce et de
navigation qu’il avait conclu en 1956 avec les Etats-Unis. Le défendeur
contesta ce recours à une base de compétence non indiquée dans la
requête introductive d’instance, soutenant que, dans le cadre d’une ins-
tance introduite par requête, ce sont les motifs juridiques exposés dans
celle-ci qui fondent la compétence de la Cour.
   Reconnaissant qu’il existait entre les Parties un différend portant,
notamment, sur « l’interprétation ou l’application » du traité, la Cour sta-
tua sur ce point que,
     « parce qu’un Etat ne s’[était] pas expressément référé, dans des
     négociations avec un autre Etat, à un traité particulier qui a[v]ait été
     violé par la conduite de celui-ci, il n’en découl[ait] pas nécessaire-
     ment que le premier n[’était] pas admis à invoquer la clause compro-
     missoire dudit traité » (Activités militaires et paramilitaires au Nica-
     ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
     compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 428, par. 83).
   Il est vrai que, dans ce contexte-là, la Cour avait cité un passage de
l’arrêt rendu en l’affaire relative à Certains intérêts allemands en Haute-
Silésie polonaise, selon lequel « [elle] ne pou[v]ait s’arrêter à un défaut de
forme qu’il dépend[a]it de la seule Partie intéressée de faire disparaître »
(ibid., p. 429, par. 83). Toutefois, il ressort clairement de l’extrait cité ci-
dessus que la Cour n’avait reconnu dans cette affaire l’existence d’aucun
« défaut de forme » dans la requête du demandeur. En outre, il convient
de répéter que dans cette affaire, comme dans les autres, il était question
du consentement des parties à la compétence et non d’une question objec-
tive d’accès à la Cour sans rapport avec le consentement des parties.

         4) L’affaire relative à l’Application de la convention
       pour la prévention et la répression du crime de génocide
     (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires
  19. Contrairement aux autres affaires, celle-ci mérite davantage
d’attention car elle pouvait toucher à la question précise qui nous inté-
resse dans la présente affaire. Dans le cadre de cette instance, le défen-
deur avançait entre autres arguments que la convention sur le génocide,
qui était invoquée comme base de compétence, ne pouvait pas être en
vigueur entre les Parties au moment où le demandeur avait déposé sa
requête, en mars 1993, parce que les deux Etats ne se reconnaissaient
alors pas l’un l’autre et que les conditions nécessaires pour fonder la com-
pétence de la Cour n’étaient donc pas réunies. Répondant à cette excep-

                                                                             98

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)             507

tion du défendeur à sa compétence en vertu de la convention sur le géno-
cide, la Cour souligna que
    « [t]elle n’[était] cependant plus la situation qui préva[lai]t depuis la
    signature et l’entrée en vigueur, le 14 décembre 1995, des accords de
    Dayton-Paris, dont l’article X stipul[ait que la RFY et la République
    de Bosnie-Herzégovine se reconnaissaient l’une l’autre en tant
    qu’Etats souverains indépendants] » (Application de la convention
    pour la prévention et la répression du crime de génocide (Bosnie-
    Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
    Recueil 1996 (II), p. 613, par. 25).
  La Cour explicita ensuite ce point dans les termes suivants :
       « Aux fins de se prononcer sur sa compétence en l’espèce, la Cour
    n’a pas à trancher la question de savoir quels peuvent être les effets
    d’une situation de non-reconnaissance sur les liens contractuels entre
    parties à un traité multilatéral. Il lui suffira de constater qu’à suppo-
    ser même que la convention sur le génocide ne soit entrée en vigueur
    entre les Parties qu’à la signature des accords de Dayton-Paris,
    toutes les conditions sont à présent réunies pour fonder la compé-
    tence de la Cour ratione personae.
       Certes, la compétence de la Cour doit normalement s’apprécier à
    la date du dépôt de l’acte introductif d’instance. Cependant la Cour,
    comme sa devancière, la Cour permanente de Justice internationale,
    a toujours eu recours au principe selon lequel elle ne doit pas sanc-
    tionner un défaut qui affecterait un acte de procédure et auquel la
    partie requérante pourrait aisément porter remède. » (Ibid., p. 613,
    par. 26.)
   La Cour appuya cette déclaration sur les passages précités de l’affaire
Mavrommatis et de l’affaire relative à Certains intérêts allemands en
Haute-Silésie polonaise (voir, ci-dessus, les paragraphes 10 et 16 respec-
tivement), avant de poursuivre comme ceci :
       « La présente Cour a fait application de ce principe dans l’affaire
    du Cameroun septentrional (C.I.J. Recueil 1963, p. 28), ainsi que
    dans celle des Activités militaires et paramilitaires au Nicaragua et
    contre celui-ci (Nicaragua c. Etats-Unis d’Amérique) lorsqu’elle a
    déclaré : « Il n’y aurait aucun sens à obliger maintenant le Nicaragua
    à entamer une nouvelle procédure sur la base du traité — ce qu’il
    aurait pleinement le droit de faire. » (C.I.J. Recueil 1984, p. 428-429,
    par. 83.)
       En l’occurrence, quand bien même il serait établi que les Parties,
    qui étaient liées chacune par la convention au moment du dépôt de
    la requête, ne l’auraient été entre elles qu’à compter du 14 décembre
    1995, la Cour ne saurait écarter sa compétence sur cette base
    dans la mesure où la Bosnie-Herzégovine pourrait à tout moment
    déposer une nouvelle requête, identique à la présente, qui serait de ce
    point de vue inattaquable.

                                                                          99

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)                508

        Au vu de ce qui précède, la Cour estime devoir rejeter la troisième
     exception préliminaire de la Yougoslavie. » (Application de la conven-
     tion pour la prévention et la répression du crime de génocide (Bosnie-
     Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
     Recueil 1996 (II), p. 613-614, par. 26.)
   20. Il échet de relever que la décision rendue par la Cour sur ce point
se limitait à la question de savoir si « les conditions nécessaires pour
conférer une base consensuelle à la juridiction de la Cour fai-
saient ... défaut » (ibid., p. 613, par. 25). Dès lors, cette affaire n’est guère
différente des autres instances examinées ci-dessus. On retiendra à cet
égard que la Cour a déclaré expressément que, « [a]ux fins de se pronon-
cer sur sa compétence en l’espèce, [elle] n’a[vait] pas à trancher la ques-
tion de savoir quels p[ouvaient] être les effets d’une situation de non-
reconnaissance sur les liens contractuels entre parties à un traité multila-
téral » (ibid., p. 613, par. 26). Ainsi, de mon point de vue, il s’en est fallu
de peu que la Cour ne statue sur une question qui était par nature très
proche de celle qui nous intéresse en l’espèce, à savoir la question du sta-
tut juridique de l’une des parties envers l’autre. Toutefois, la Cour s’en est
gardée en déclarant qu’« [elle] n’a[vait] pas à trancher la question » (ibid.).
Elle considérait probablement, dans ce contexte, que le « traité multilaté-
ral » en question était la convention sur le génocide. Cela dit, cette réserve
générale exprimée dans l’arrêt pourrait s’appliquer aussi bien au Statut
de la Cour, en tant que « traité multilatéral [pertinent] ».
   J’estime par conséquent que l’arrêt rendu dans cette affaire n’est guère
concluant sur la question du statut et qu’il ne peut donc faire autorité
dans la présente espèce.

          5) L’affaire relative au Projet Gabčíkovo-Nagymaros
                           (Hongrie/Slovaquie)
   21. La question soulevée dans cette affaire-là ne semble avoir aucun
rapport, pas même lointain, avec le principe dit Mavrommatis, encore
qu’un juge se soit réclamé de ce dictum dans son opinion dissidente pour
justifier un point de droit particulier. Dans cette affaire, la Hongrie s’esti-
mait habilitée à mettre fin à un traité bilatéral qu’elle avait conclu avec la
Tchécoslovaquie aux fins de la construction et du fonctionnement du sys-
tème d’écluses de Gabčíkovo-Nagymaros au motif que celle-ci avait com-
mis une violation substantielle du traité en entreprenant unilatéralement
de détourner le cours du Danube en novembre 1991. La Cour conclut
toutefois que le traité n’avait pas été violé jusqu’à ce que la Tchécoslo-
vaquie eût effectivement commencé à détourner le fleuve dans un canal
de dérivation, en octobre 1992, soit après que la Hongrie eut pris l’initia-
tive de mettre fin au traité.
   L’un des juges qui s’inscrivit en faux contre l’arrêt Gabčíkovo-
Nagymaros affirma dans son opinion, en citant l’affaire Mavrommatis
et celle relative à Certains intérêts allemands en Haute-Silésie polonaise,
que « [le défendeur] aurait pu procéder au retrait de cet acte [tendant à

                                                                             100

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)                 509

mettre fin au traité] et lui substituer plus tard une nouvelle notification de
terminaison au vu des événements d’octobre 1992 » (opinion dissidente
du juge Fleischhauer, C.I.J. Recueil 1997, p. 210, par. 2).
   S’il est certes possible d’établir une analogie entre la question qui
était considérée et le principe dit Mavrommatis, il est cependant
clair que l’application de ce dernier n’était pas en jeu dans cette affaire-
là, laquelle ne revêt aucune pertinence aux fins de celle qui nous
occupe ici.

       6) L’affaire des Activités armées sur le territoire du Congo
          (nouvelle requête : 2002) (République démocratique
           du Congo c. Rwanda), compétence et recevabilité
   22. Il s’agissait dans cette affaire-là de savoir si le retrait allégué, après
le dépôt de la requête, des réserves du défendeur concernant notamment
l’article IX de la convention sur le génocide, que le demandeur avait invo-
qué comme base de compétence en l’espèce, pouvait être utilisé pour éta-
blir la compétence ratione materiae de la Cour.

   Après s’être référée au dictum figurant dans son arrêt de 1996 en
l’affaire relative à la Convention sur le génocide, qui a été examinée plus
haut (voir le paragraphe 19 ci-dessus), à savoir qu’« elle ne doit pas sanc-
tionner un défaut de procédure auquel la partie requérante pourrait aisé-
ment porter remède » (C.I.J. Recueil 2006, p. 29, par. 54), la Cour a
déclaré que
     « si la déclaration du ministre rwandai[s] avait, en cours d’instance,
     emporté, d’une manière quelconque, retrait de la réserve du Rwanda
     à l’article IX de la convention sur le génocide, la RDC aurait pu, de
     sa propre initiative, remédier au défaut procédural affectant sa
     requête initiale en déposant une nouvelle requête » (ibid., p. 29,
     par. 54).
   Il est clair que, dans cette affaire, la question était de savoir s’il existait
entre les Parties un lien consensuel sur la base de l’article IX de la
convention sur le génocide pour que la Cour pût exercer sa compétence,
lien qui aurait été constaté au stade de l’arrêt si le demandeur avait
démontré le retrait de réserves dont il faisait état. Rappelons que
la conclusion de la Cour constitue de toute façon un obiter dictum,
celle-ci ayant déjà conclu que « le contenu de la déclaration du ministre
de la justice du Rwanda n’[était] pas suffisamment précis » pour emporter
retrait de la réserve du Rwanda à l’article IX de la convention sur le
génocide (ibid., p. 28-29, par. 52). Toujours est-il que l’élément crucial
aux fins de la présente affaire est que la Cour examinait alors le point
de savoir s’il avait été remédié ultérieurement à un défaut de consente-
ment initial, ce qui n’a aucun rapport avec la question qui nous intéresse
ici, à savoir celle des défauts procéduraux échappant au consentement
des Parties.

                                                                              101

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              510

  7) L’affaire de la Barcelona Traction, Light and Power Company,
       Limited (Belgique c. Espagne), exceptions préliminaires

   23. Un argument comparable à celui qui repose sur le principe
Mavrommatis fut avancé dans l’affaire de la Barcelona Traction, Light
and Power Company, Limited (Belgique c. Espagne) (exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1964, p. 6) (dénommée ci-après l’affaire de la
« Barcelona Traction »), sans renvoi spécifique à l’affaire Mavrommatis à
titre de précédent. Le défendeur affirmait dans cette affaire que, puisque
celle-ci était fondée sur une clause compromissoire désignant la Cour per-
manente de Justice internationale et qu’il n’était pas membre de l’Orga-
nisation des Nations Unies lorsque le Statut de la Cour internationale de
Justice avait été adopté, l’article 37 dudit Statut — selon lequel, en cas de
clause compromissoire « prévo[yant] le renvoi ... à la Cour permanente de
Justice internationale, la Cour internationale de Justice constituera[it]
cette juridiction entre les parties au présent Statut » — ne s’appliquait pas
à son endroit et que la Cour n’était donc pas compétente pour connaître
de l’affaire. Appliquant une logique qui pourrait sembler analogue à celle
du principe Mavrommatis, la Cour avait conclu que
    « la disparition de la Cour permanente n’a[vait] jamais éteint l’obliga-
    tion fondamentale de se soumettre à un règlement judiciaire mais l’a[vait]
    rendue fonctionnellement inapplicable faute d’un tribunal pouvant
    assurer sa mise en œuvre. Ce qui s’est donc produit en 1955, lorsque
    cette lacune a été comblée avec l’admission de l’Espagne aux Nations
    Unies, c’est que l’obligation est redevenue applicable, puisqu’il existait
    de nouveau un moyen de la mettre en œuvre. » (Ibid., p. 40.)
   Toutefois, cette variante du principe Mavrommatis qui, à première vue,
pourrait être rapprochée de la situation qui nous occupe ici — puisque,
comme dans la présente affaire, la Cour a jugé qu’il avait été remédié au
défaut procédural en question par l’admission du défendeur à l’Organisa-
tion des Nations Unies — est en fait foncièrement différente. Dans
l’affaire de la Barcelona Traction, l’admission de l’Espagne à l’Organisa-
tion des Nations Unies donna effet à un consentement préexistant qui
découlait des clauses compromissoires ratifiées plus tôt par cet Etat. Le
défaut en question ne tenait nullement à l’accès de l’Espagne à la Cour ni
à aucune autre question fondamentale touchant à la saisine. Partant, de
même que les autres affaires examinées plus haut, celle de la Barcelona
Traction porte sur le consentement et non sur l’accès. Le principe appli-
qué dans le cadre de cette instance-là ne peut donc avoir aucune inci-
dence sur la présente espèce.


            IV. CONCLUSION SUR LE PRINCIPE MAVROMMATIS

  24. Les conclusions auxquelles je suis parvenu après avoir examiné de
près dans la jurisprudence de la Cour (et dans celle de sa devancière) les

                                                                          102

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              511

précédents où le principe dit Mavrommatis a été invoqué, soit expressé-
ment, soit implicitement, peuvent être résumées de la manière suivante :
a) En dépit de la formule souvent citée qui figure dans l’arrêt rendu en
   l’affaire Mavrommatis, formule dont il est fait une généralité, cette
   affaire-là avait été jugée sur une base tout à fait différente, la présente
   affaire ne faisant intervenir du point de vue juridique aucune situa-
   tion analogue dans laquelle le principe dit Mavrommatis pourrait
   trouver à s’appliquer.
b) Dans chacune des affaires ultérieures où ce principe a été invoqué, il
   était question d’une absence initiale de consentement qui, était-il allé-
   gué, avait vicié le fondement de la compétence de la Cour mais à
   laquelle un acte ou un événement ultérieur avait remédié. Aucun pré-
   cédent ne peut justifier une généralisation du principe, selon laquelle
   la jurisprudence issue de l’arrêt Mavrommatis s’appliquerait à toutes
   sortes de défauts procéduraux.
c) Les raisons de s’écarter d’une application stricte des règles procédu-
   rales varient d’une affaire à une autre, et chacune des affaires dans
   lesquelles la Cour a accepté de s’en écarter se caractérise par des
   motifs qui lui sont propres et par des limites intrinsèques. Dans toutes
   les affaires examinées, cependant, le problème fondamental rési-
   dait dans l’absence initiale de consentement en tant qu’obstacle à la
   compétence.
d) La jurisprudence de la Cour ne comprend aucune affaire dans le
   cadre de laquelle le principe dit Mavrommatis aurait été interprété
   comme s’étendant à la totalité des « défauts procéduraux » apparus
   dans les affaires portées devant elle. Les « défauts procéduraux » qui
   étaient en cause dans les affaires pertinentes tenaient le plus souvent à
   des vices techniques allégués concernant d’une manière ou d’une
   autre l’élément du consentement à l’époque de l’introduction de l’ins-
   tance, sans jamais toucher à des questions telles que celles de la capa-
   cité des parties d’ester devant la Cour.
e) Dans toutes les affaires où le principe a été appliqué, il s’agissait de
   déterminer si le lien consensuel de compétence établi par la suite était
   suffisant pour satisfaire à la condition essentielle à l’exercice par la
   Cour de sa juridiction — ce qui va de soi, puisque la juridiction inter-
   nationale tient en elle-même au consentement des parties et que
   même l’expression de ce consentement à un stade ultérieur de l’ins-
   tance a toujours été reconnue comme une exception au principe fon-
   damental selon lequel la base juridique de la compétence de la Cour
   doit exister à la date de l’introduction de l’instance. L’institution du
   forum prorogatum en est la preuve.

  25. Cette situation n’a rien d’étonnant. Le principe fondamental qui
sous-tend la compétence d’une juridiction internationale est, comme la
Cour l’a souligné à maintes reprises, que « sa compétence doit s’apprécier
au moment du dépôt de l’acte introductif d’instance » (Mandat d’arrêt du

                                                                          103

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              512

11 avril 2000 (République démocratique du Congo c. Belgique), arrêt,
C.I.J. Recueil 2002, p. 12-13, par. 26), principe d’autant plus fondamen-
tal que, « si elle est compétente à la date à laquelle une affaire lui est sou-
mise, elle le demeure quels que soient les événements survenus ultérieu-
rement » (ibid.) et que pareils événements « ne sauraient ... priver la Cour
de sa compétence » (ibid. ; voir également les affaires citées dans cet
extrait). A titre d’exception légitime à ce principe, il a été reconnu que
l’inverse n’est pas nécessairement vrai. Ainsi, si le lien consensuel fondant
la compétence peut être établi postérieurement à l’introduction de l’ins-
tance, un acte ou un événement constituant pareil lien peut toujours être
source de compétence puisque, contrairement à la juridiction interne, la
juridiction internationale repose principalement sur le consentement des
parties. Telle est en fait la base juridique sur laquelle la compétence peut
être établie en vertu du paragraphe 5 de l’article 38 du Règlement de la
Cour ou sur laquelle l’institution du forum prorogatum est reconnue dans
la jurisprudence de celle-ci.
   26. En revanche, il n’existe aucune raison logique, et donc aucun pré-
cédent dans la jurisprudence examinée ci-dessus, qui permette de dire que
la Cour ait été prête à appliquer à titre d’exception à la règle générale
gouvernant sa compétence ce principe à rebours d’une manière si géné-
rale qu’il soit permis d’affirmer de manière catégorique que « [m]ême si la
base de l’introduction d’instance était défectueuse..., ce ne serait pas une
raison suffisante pour débouter le demandeur de sa requête » (Conces-
sions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A n° 2,
p. 34). Cette déclaration a été formulée dans un contexte bien précis,
c’est-à-dire dans le cas d’un traité (le protocole XII) qui revêtait une
importance centrale pour déterminer la portée substantielle « des obliga-
tions internationales acceptées par le mandataire » dans le cadre de l’ar-
ticle 11 du mandat — un instrument juridique qui fondait la compétence
de la Cour (ibid., p. 17). C’est dans ce contexte que fut mise en doute
l’applicabilité de l’article 11 du mandat, déclaré en vigueur non pas à la
date du dépôt de la requête mais deux mois et demi plus tard.

   27. Pour résumer, il est clair que le principe tenant son nom de la juris-
prudence Mavrommatis ne consiste pas à estimer d’une manière générale
que tout « défaut procédural » faisant obstacle à la saisine de la Cour peut
être corrigé dès lors qu’il « [est] toujours possible, pour la partie deman-
deresse, de présenter à nouveau sa requête, dans les mêmes termes »
(ibid., p. 34 ; arrêt, par. 82), mais qu’il se limite à la question précise de
savoir si le « défaut procédural » considéré touche à la question du consen-
tement des parties à la compétence de la Cour et peut donc être corrigé
puisque le consentement des parties peut toujours constituer la base juri-
dique nécessaire pour que la Cour exerce sa compétence. Si j’adhère au
présent arrêt en ce qu’il rappelle que la Cour a « fait preuve de réalisme et
de souplesse dans certaines hypothèses où les conditions de [s]a compé-
tence ... n’étaient pas toutes remplies à la date de l’introduction de l’ins-
tance mais l’avaient été postérieurement » (ibid., par. 81), les raisons de

                                                                           104

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)                513

cette pratique et la jurisprudence consacrée à la question démontrent tou-
tefois clairement que pareilles exceptions sont à appliquer avec parcimo-
nie. Comme il ressort de mon analyse de la jurisprudence de la Cour, la
souplesse dont il a pu être fait preuve à l’égard du consentement juridic-
tionnel n’a jamais été appliquée à la question de l’accès à la Cour, qui
échappe au consentement des parties, et ne devrait pas être ainsi appli-
quée dans le présent arrêt.


             V. LE DÉFAUT DE PERTINENCE DE LA DISTINCTION
                     ENTRE DEMANDEUR ET DÉFENDEUR


   28. Ainsi qu’exposé au paragraphe 7 ci-dessus, la seconde question à
examiner est celle de savoir si le fait que la RFY/Serbie este ici en qualité
de défendeur, alors qu’elle était le demandeur dans les affaires de l’OTAN
jugées en 2004, doit en l’espèce faire une différence du point de vue
juridique.
   29. Je n’ai pas besoin de m’étendre sur cette question. Etant donné le
sens naturel et ordinaire du paragraphe 1 de l’article 35, il n’est pas néces-
saire de se pencher sur la genèse de cette disposition. En réponse à la
question que leur avait posée le juge Abraham, le demandeur et le défen-
deur ont l’un comme l’autre refusé d’attacher de l’importance à une telle
distinction, encore que la réponse à cette question doive évidemment être
laissée à la Cour.
   L’essentiel à mes yeux est que le fait d’établir pareille distinction en
interprétant le paragraphe 1 de l’article 35 donnerait lieu à une inégalité
de traitement entre le demandeur et le défendeur du point de vue de
l’accès à la Cour et de la capacité d’ester devant elle.
   30. Comme elle l’a clairement déclaré dans ses arrêts de 2004, la Cour
ne peut exercer sa fonction judiciaire qu’à l’égard des Etats auxquels elle
est ouverte en vertu de l’article 35 du Statut. Et seuls les Etats qui ont
accès à elle peuvent lui conférer compétence (Licéité de l’emploi de la
force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 298-299, par. 46). La raison de ce principe
tient à ce que la Cour, en tant que cour de justice, ne peut s’acquitter de
sa tâche que lorsque les deux parties au différend ont qualité pour ester
devant elle.
   Il convient de rappeler à cet égard que, dans ses arrêts de 2004, la Cour
a considéré qu’« il y a[vait] lieu d’établir une distinction entre une ques-
tion de compétence liée au consentement d’une partie et celle du droit
d’une partie [d’]ester devant [elle] conformément aux prescriptions du
Statut, qui n’implique pas un tel consentement » (ibid., p. 295, par. 36).
C’est sur la base de cette distinction que la Cour releva que « [l]a question
qui se pos[ait était] celle de savoir si, en droit, au moment où elle a[vait]
introduit les présentes instances, la Serbie-et-Monténégro était habilitée
à [la] saisir ... en tant que partie au Statut » (ibid. ; les italiques sont dans
l’original). C’est la distinction entre ces deux questions différentes qui

                                                                             105

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. OWADA)              514

revêt une importance cruciale pour l’examen de la Cour sur ce point. Ce
raisonnement s’applique naturellement aussi bien au défendeur qu’au
demandeur.
   31. Il peut en outre être relevé que non seulement cette position expri-
mée dans les arrêts de 2004 s’inscrit dans la logique selon laquelle la Cour
envisage généralement la question de sa compétence, mais qu’elle est éga-
lement celle que presque toutes les parties à ces instances ont adoptée (y
compris, en particulier, les défendeurs) — un fait qui a parfois du mal à
bien s’inscrire dans l’esprit de ceux qui n’y ont pas participé. Ainsi les
Etats de l’OTAN, alors défendeurs, ont-ils tenté de faire valoir à des
degrés divers que la RFY n’avait pas le locus standi voulu pour saisir la
Cour en tant que demandeur, dans la mesure où elle n’était pas partie au
Statut. Les défendeurs n’ont en l’occurrence opéré aucune distinction
dans l’applicabilité de ce principe selon que la partie considérée estait
comme demandeur ou comme défendeur. Rappelons que cet argument a
été formulé bien après novembre 2000, lorsque la Serbie avait été admise
à l’Organisation des Nations Unies et était devenue partie au Statut de la
Cour. La Cour elle-même s’en est tenue strictement au principe général
selon lequel sa compétence devait s’apprécier à la date du dépôt de l’acte
introductif d’instance.
   32. L’argument avancé dans le présent arrêt, selon lequel « [i]l était
clair, en effet, que la Serbie-et-Monténégro [en tant que demandeur]
n’avait pas l’intention de maintenir ses demandes sous la forme de nou-
velles requêtes » (arrêt, par. 89), comme s’il s’agissait d’un facteur décisif
dans le raisonnement de la Cour, manque singulièrement de convaincre
étant donné que, contrairement aux autres aspects de la compétence
tenant à leur volonté, la capacité de l’une ou l’autre des parties de saisir
la Cour est un élément dont celle-ci doit s’assurer, si nécessaire de sa
propre initiative, indépendamment de leur volonté ou de leurs motiva-
tions. Le fait que, dans les affaires de l’OTAN, la Cour n’ait pas adopté
« l’élément de souplesse » introduit à d’autres occasions démontre simple-
ment que, pour elle, cette question n’est pas de celles qui permettent de
remédier avec souplesse à un « défaut procédural » mais touche à sa voca-
tion même, en tant que cour de justice chargée de connaître de différends
entre un demandeur et un défendeur qui doivent tous deux avoir le locus
standi exigé pour ester devant elle, que ce soit comme demandeur ou
comme défendeur.

                                                (Signé) Hisashi OWADA.




                                                                          106

